Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the 11/16/2021 non-final office action, claims 1-12 were pending and claims 8 and 12 were rejected and claims 1-7 and 9-11 were withdrawn. 
	Claims 1-12 remain pending. 
Examiner's Comment
The claimed invention has been examined on the merits and found allowable - as amended within the Examiner’s Amendment set forth below.

EXAMINER’S AMENDMENT
		An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue of fee. 
	Authorization for this amendment was given in a telephone interview with Shawn Hamidinia on February 10, 2022. 

In the claims:
Claims 1-7 and 9-11 have been cancelled. 
	In claim 8, at lines 1-2, the phrase “A method for treating, improving, or preventing non-alcoholic steatohepatitis (NASH) through inhibition of” has been omitted 
	
Remarks and Amendments
	Claims 8 and 12 were rejected under 35 USC 103 as being unpatentable over Park et al. (“Hepatoprotective Effect of Herb Formula KIOM2012H against Nonalcoholic Fatty Liver Disease”, Nutrients 2015, 7, 244-2455, doi: 10.3390/nu7042440, published 2 April 2015).  Applicant’s arguments/remarks on 02/10/2022 (within Applicant’s proposed claim amendments) were sufficient to overcome this rejection and which is hereby withdrawn.

Conclusion
	Claims 8 and 12 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655